Citation Nr: 0318111	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  98-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for limitation of 
motion of the right wrist, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from October 1997 
and July 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In an August 1999 decision, the Board remanded this claim, as 
well as another claim for entitlement to a compensable 
evaluation for limitation of motion of the elbows, to the RO 
for the completion of additional evidentiary development.  
Subsequently, the Board reviewed these claims in November 
2000; the Board issued a decision that denied the claim for 
an increased evaluation for limitation of motion of the right 
wrist, but again remanded the claim for a compensable 
evaluation for limitation of motion of the elbows for further 
evidentiary development.  

The veteran appealed that portion of the Board's November 
2000 decision that denied his claim for an increased 
evaluation for limitation of motion of the right wrist to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2001, the Court issued an Order granting a Joint 
Motion to Vacate and Remand the Board's November 2000 
decision on that issue, indicating that the claim required 
readjudication in compliance with the new Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board was also expected 
to reexamine the need for a current orthopedic examination as 
requested by the veteran before the Court.  Accordingly, that 
claim is now back before the Board for further review.   (The 
veteran's claim for a compensable evaluation for limitation 
of motion of the elbows remains on remand to the RO pursuant 
to the remainder of the Board's November 2000 decision.)


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's claim again in October 2002, the Board determined 
that the veteran needed to be advised further as to the laws 
and regulations pertinent to his claim, and of the delegation 
of responsibility between VA and the veteran in procuring the 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Accordingly, the Board wrote a letter to 
the veteran in May 2003, advising him of this information, 
and affording him an opportunity to respond to the letter 
within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  

The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision in 38 U.S.C.A. § 5103 (West 2002) of a 
one-year period in which to respond to such a request.  
Therefore, it is apparent that the Board must now remand this 
claim to the RO to ensure that all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider the claim has been 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO should review the claims folder 
and ensure that all VCAA notification and 
development action has been accomplished.  
As necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the claim, 
as well as the roles of VA and the veteran 
in identifying and gathering evidence 
relevant to the claim.  The veteran and 
his representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by law.  

2.  The veteran should be afforded a VA 
medical examination to assess the current 
level of disability presented by his 
service-connected right wrist disability.  
The examination should include all 
relevant range of motion findings, and 
should address, if possible, the extent of 
any additional impairment caused by pain 
flare-ups (expressed as additional 
limitation of range of motion).  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The claims folder should be 
provided for review by the VA examiner in 
conjunction with the examination.

3.  Thereafter, the RO should readjudicate 
the claim.  If in order, the veteran and 
his representative should be provided with 
an SSOC and advised of the applicable 
period of time for response. 

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
ensure due process of law and obtain current evidence without 
any intimation by the Board as to the merits of the claim.  
The veteran may also submit any additional evidence and 
argument.  No action is required of the veteran, however, 
until he is so notified.  The claim must be afforded 
expeditious treatment by the RO as contemplated by law.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


